DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is sent in response to claim amendments and “Applicant Arguments and Remarks” filed on April 7, 2022 for application S/N 16/738,550. After thorough search, argument consideration and examination of the present application and in light of the prior arts made of record, claim 21-40 are allowed. Claim 1-20 are cancelled. 

Allowable Subject Matter

	Claim 21-27, 29-33, 35-40 submitted on April 7, 2022 are allowed. Claim 1-20, 28, 34 are cancelled.

Claim 21 is allowed. The following is a statement of reasons for the indication of allowable subject matter:  
The prior arts made of record neither render obvious nor anticipates the combination of claimed elements, as recited in independent claims 21.
Yaskin teaches an access control list corresponding to field level granularity of entities for user access. Prior art Bernhardy teaches receiving request from a client to create/generate a new schema and in response returning a schema. Zarum teaches generating schema based on access control list (ACL) but, the prior arts of record do not specifically suggest “receiving, from the client device, a second request that includes a multistep GraphQL query, wherein a first portion of the multi-step GraphQL query is configured to retrieve names of fields of a particular table described by the partial GraphQL schema, wherein a second portion of the multi-step GraphQL query is an internal query that is generated using the retrieved names of the fields, and wherein the second portion of the multi-step GraphQL query is configured to retrieve information associated with the fields of the particular table; and processing the multistep GraphQL query based on the partial GraphQL schema to generate a GraphQL result in the at least one memory” with all the other limitations recited in the independent claims 21.
These features together with other limitations of the independent claim is novel and non-obvious over the prior arts of record; therefore claims 21 is allowed.

Claim 31 is allowed. The following is a statement of reasons for the indication of allowable subject matter:  
The prior arts made of record neither render obvious nor anticipates the combination of claimed elements, as recited in independent claims 31.
Yaskin teaches an access control list corresponding to field level granularity of entities for user access. Prior art Bernhardy teaches receiving request from a client to create/generate a new schema and in response returning a schema. Zarum teaches generating schema based on access control list (ACL). Martin teaches introspection of GraphQL schema but, the prior arts of record do not specifically suggest “receiving, from the client device, a second request that includes the multistep GraphQL query; and processing the multistep GraphQL query based on the partial GraphQL schema to generate a GraphQL result in the at least one memory, wherein processing comprises executing an outer portion of the multi-step GraphQL query to retrieve a set of records from the tables and fields described by the partial GraphQL schema, and wherein, for each record of the set of records that is retrieved by the outer portion of the multi-step GraphQL query, an inner portion of the multi-step GraphQL query is generated and executed using data of the record” with all the other limitations recited in the independent claims 31.
These features together with other limitations of the independent claim is novel and non-obvious over the prior arts of record; therefore claims 31 is allowed.

Claim 39 is allowed. The following is a statement of reasons for the indication of allowable subject matter:  
The prior arts made of record neither render obvious nor anticipates the combination of claimed elements, as recited in independent claims 39.
Yaskin teaches an access control list corresponding to field level granularity of entities for user access. Prior art Bernhardy teaches receiving request from a client to create/generate a new schema and in response returning a schema. Zarum teaches generating schema based on access control list (ACL). Martin teaches introspection of GraphQL schema, receiving GraphQL queries, processing it based on the query schema and returning the query result to the client but the prior arts of record do not specifically suggest “wherein processing comprises executing an outer portion of the multi-step GraphQL query to retrieve a set of records from the tables and fields described by the partial GraphQL schema, wherein, for each record of the set of records that is retrieved by the outer portion of the multi-step GraphQL query, an inner portion of the multi-step GraphQL query is generated and executed using data of the record” with all the other limitations recited in the independent claims 39.
These features together with other limitations of the independent claim is novel and non-obvious over the prior arts of record; therefore claims 39 is allowed.

The dependent claim 22-27, 29-30, 32-33, 35-38 and 40 are being definite, enabled by the specification, and further limiting to the independent claims, are also allowed. 

Any comments considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled “Comments on
Statement of Reasons for Allowance”.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abdullah Daud whose telephone number is 469-295-9283.  The examiner can normally be reached on 7:30 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ABDULLAH A DAUD/Examiner, Art Unit 2164     

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164